Order modified by striking therefrom the provision for posting a surety bond in the sum of $10,000 as a condition for the removal of the contents of the safe deposit box, and as so modified affirmed, with ten dollars costs and disbursements to appellants. In our opinion the respondent has no lien upon the personal property in question, and it was, therefore, improper to require plaintiffs to post a bond to secure a possible judgment in the respondent’s favor as a condition of granting the mandatory injunction to compel delivery to plaintiffs of the property concededly belonging to them. Lazansky, P. J., Young, Kapper, Scudder and Tompkins, JJ., concur.